— Proceeding pursuant to CPLR article 78 to, inter alia, review a determination of the respondent State commissioner, dated February 5,1982 and made after a statutory fair hearing, which affirmed the determination of the local agency reducing the hours of petitioner’s personal care services. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and respondents are directed to restore petitioner’s personal care services to 38 *842hours per week. The State commissioner’s decision to reduce petitioner’s personal care services was not supported by substantial evidence (see Matter of Jones v D’Elia, 78 AD2d 890; Berger v Blum, 81 AD2d 903; Matter of Roach v Tola, 58 AD2d 652). Lazer, J. P., Gulotta, Brown and Boyers, JJ., concur.